[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             January 24, 2008
                             No. 07-12192                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 07-21021-CV-PCH

MICHAEL D. WRIGHT, SR.,
78252-004

                                                          Petitioner-Appellant,

                                  versus

STATE OF INDIANA,
Loren Grayer
FDC MIAMI,
Warden,


                                                      Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (January 24, 2008)

Before BIRCH, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
      Michael Wright, a federal prisoner proceeding pro se, appeals the district

court’s dismissal for lack of jurisdiction of his petition for habeas relief, 28 U.S.C.

§ 2241. After a thorough review of the record, we vacate and remand.

      While confined in a federal prison in Florida awaiting new criminal

proceedings, Wright filed the instant § 2241 petition in the district court for the

Southern District of Florida seeking review of his 1993 Indiana burglary and theft

convictions for which he was to serve 22 years’ imprisonment and 13 years

probation. The district court dismissed the petition without prejudice, finding that

28 U.S.C. § 2254, and not § 2241, was the proper section under which Wright

should bring his petition, and that it lacked jurisdiction to decide the petition

because the proper jurisdiction was federal district court in Indiana. Wright now

appeals.

      In reviewing the district court’s denial of a habeas corpus petition, we

review questions of law de novo and the court’s findings of fact for clear error.

Coloma v. Holder, 445 F.3d 1282, 1284 (11th Cir. 2006). This court has noted that

the writ of habeas corpus is a single post-conviction remedy that is governed by

both §§ 2241 and 2254, the former section defining the outer parameters of federal

courts’ authority to decide petitions for habeas corpus, and the latter limiting the

courts’ authority with respect to a subclass of petitioners – those in custody



                                            2
pursuant to the judgment of a state court. Medberry v. Crosby, 351 F.3d 1049,

1059 (11th Cir. 2003).

       In general, an application for habeas relief “by a person in custody under the

judgment and sentence of a State court of a State which contains two or more

Federal judicial districts, . . . may be filed in the district court for the district

wherein such person is in custody or in the district court for the district within

which State court was held which convicted and sentenced him and each of such

district courts shall have concurrent jurisdiction to entertain the application.” 28

U.S.C. § 2241(d).1 In considering the proper venue for challenges to state court

convictions, this court has held that:

       A prisoner may bring a habeas petition attacking a conviction in
       another state which may subject him to future custody in that state. In
       that situation, jurisdiction exists concurrently in both the district of the
       prisoner’s confinement and the district in the state in which the
       conviction which he seeks to attack was entered. The most convenient
       forum will often be the district in the state whose conviction is being
       attacked, and a transfer of the case to that district is permissible, but
       not required.

Byrd v Martin, 754 F.2d 963, 965 (11th Cir. 1985) (concluding that there was

concurrent jurisdiction where the petitioner had been convicted and sentenced for a

crime by both a North Carolina state court and a federal district court located in



       1
          In contrast, an application filed pursuant to § 2241 must be filed in the “district wherein
the restraint complained of is had.” 28 U.S.C. § 2241(d).

                                                  3
North Carolina, the petitioner was serving his federal sentence in Alabama, and the

habeas petition challenging the state court judgment was filed in Alabama); see

also White v. Butterworth, 70 F.3d 573 (11th Cir. 1995) (citing Braden v. 30th

Judicial Circuit Court of Kentucky, 410 U.S. 484, 498-499 & n.15, 93 S.Ct. 1123,

1131-32 & n.15, 35 L.Ed.2d 443 (1973)).

       Applying this precedent to the instant case, Wright properly filed his petition

in the district in which he was confined, and the district court erred by dismissing

the petition for lack of jurisdiction. Accordingly, we VACATE the dismissal of

the petition and REMAND for further proceedings.2




       2
          On remand, the district court should consider Wright’s petition in conjunction with the
mandates of § 2254. Medberry, 351 F.3d at 1062. Additionally, the district court may transfer
the case to a federal district court in Indiana if it determines that court to be the most convenient.
Byrd, 754 F.2d at 965. Notably, Wright had requested such a transfer, which the district court
denied.

                                                  4